Citation Nr: 1533323	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-42 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include basal cell and squamous cell carcinoma. 

2.  Entitlement to service connection for a skin disorder other than skin cancer, to include actinic keratosis and seborrheic keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Throughout the appeal, the Veteran has consistently related his skin diseases to sun exposure he received during his service in the United States Navy, serving in the Caribbean and South Pacific.  In addition, he reported that as a result of prolonged and repetitive sun exposure, he received many sunburns during service.  

The evidence includes credible lay statements that the Veteran served in the Caribbean and South Pacific and received repetitive sun exposure, as well as medical evidence of basal cell carcinoma, squamous cell carcinoma, actinic keratosis, and seborrheic keratosis, which he contends he first sought treatment for in the mid-1950s, approximately ten years following service separation.  

However, the record does not include a medical opinion as to whether the current skin disorders are due to prolonged sun exposure in service.  Private dermatological treatment records note long term sun exposure, but do not differentiate between in-service and post-service sun exposure.  As such, the claims are remanded to obtain an examination and opinion.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of his current skin disorders, to include basal cell and squamous cell carcinoma, actinic keratosis, and seborrheic keratosis.  

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the examiner should offer the following opinions: 

* Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin cancer was caused by his exposure to the sun during active service?

* Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorder other than skin cancer was caused by his exposure to the sun during active service?

For the purpose of these opinions, the VA examiner is asked to accept that the Veteran has a history of in-service sun exposure as a member of the United States Navy.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  

If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




